DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: typographical error. The correct spelling of “phosphorous” is phosphorus.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  typographical error. The correct spelling of “phosphorous” is phosphorus. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 108878859) in view of Awano et al. (JP 2013-077420), machine translations.
Regarding claims 1-5, Gao teaches a lithium nickel cobalt manganese oxide positive material and lithium battery comprising:
LiNi0.6Co0.2Mn0.2O2 (first positive electrode active material) (Example 1); and
a coating layer composed of lithium vanadium phosphate (second positive electrode active material) and a carbon material (Summary of Invention; 5th paragraph).
The carbon material may be carbon nanotubes (Summary of Invention; 8th paragraph). The lithium vanadium phosphate is interpreted as Li3V2(PO4)3 (an olivine-type phosphorus oxide).
Gao does not teach the second positive electrode active material on a surface of which carbon is carried.
Awano, directed to positive electrode active material including lithium-nickel complex oxide particles and lithium-vanadium phosphate, teaches the surface of lithium vanadium phosphate particles is coated with conductive carbon (p. 4, #6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the lithium vanadium phosphate coated with carbon to obtain high output, high capacity, and excellent charge and discharge cycle characteristics (p. 4, #6).
Regarding claim 6, Gao teaches a negative electrode and an electrolyte (Example 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723